


                                                                    Exhibit 10.1


     =======================================================================




                            STOCK PURCHASE AGREEMENT


                                 BY AND BETWEEN


                             HAWAIIAN HOLDINGS, INC.


                                       AND


                          THE INVESTOR SIGNATORY HERETO


                                DECEMBER 8, 2004




     =======================================================================




                                      -i-



                            STOCK PURCHASE AGREEMENT

                  THIS AGREEMENT (including all exhibits and schedules) (the
"Agreement") is made as of December 8, 2004, by and between the investor
signatory hereto ("Purchaser"), and Hawaiian Holdings, Inc., a Delaware
corporation ("Company"). Unless otherwise provided, capitalized terms used
herein are defined in Article 5 below.

                  WHEREAS, the Company owns directly and indirectly all of the
issued and outstanding capital stock of Hawaiian Airlines, Inc., a Hawaii
corporation ("HAL").

                  WHEREAS, HAL is a debtor in a case (the "Bankruptcy Case")
filed in the United States Bankruptcy Court for the District of Hawaii (the
"Bankruptcy Court") (Case No. 03-00827) under Chapter 11 of Title 11 of the
United States Code, 11 U.S.C. ss.ss. 101, et seq. (the "Bankruptcy Code") on
March 21, 2003 (the "Chapter 11 Case").

                  WHEREAS, on May 30, 2003, the U. S. Trustee's office with the
approval of the Bankruptcy Court, selected an initial trustee to serve as the
trustee in the Chapter 11 Case, who has since resigned and been replaced by a
replacement trustee (the "Trustee").

                  WHEREAS, the Company has not filed, and has not had filed
against it, a petition for reorganization, or any other form of relief under the
Bankruptcy Code, and, therefore, continues to operate outside of the
jurisdiction of the Bankruptcy Court.

                  WHEREAS, the Company, together with the Trustee, HAL and
certain other persons, are joint plan proponents of a joint plan of
reorganization of HAL filed with the Bankruptcy Court (the "Joint Plan").

                  WHEREAS, subject to the terms and conditions set forth herein,
Purchaser desires to acquire from the Company, _______ number of shares (the
"Acquired Stock") of common stock, par value $.01 per share of the Company (the
"Common Stock"), and the Company desires to sell to Purchaser the Acquired Stock
subject to the terms and conditions of this Agreement.

                  NOW, THEREFORE, in consideration of the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


                                    ARTICLE 1

                           PURCHASE AND SALE OF STOCK

                  1.1 Purchase and Sale of Acquired Stock

                  At the Closing, upon the terms and subject to the conditions
set forth in this Agreement, the Company shall issue, sell, assign, transfer and
convey to Purchaser, and Purchaser shall purchase and acquire from the Company,
the Acquired Stock.



                  1.2 Purchase Price

                  The aggregate purchase price for the Acquired Stock (the
"Purchase Price") is ___________ Dollars ($_____________).

                  1.3 Manner of Payment of Purchase Price

                  At the Closing, Purchaser shall pay the Purchase Price by wire
transfer of immediately available funds to the Company, made to such bank
account or accounts as the Company shall specify by written notice to Purchaser
delivered in sufficient time to allow for the transfer to be so made in the
ordinary course.

                  1.4 Time and Place of Closing

                  The closing of the transactions contemplated by this Agreement
(the "Closing") shall take place at the offices of the Company at 10:00 A.M. on
the date this Agreement is executed and delivered by the parties hereto or on
such other date as is mutually agreeable to Purchaser and the Company. The date
of the Closing is herein referred to as the "Closing Date."

                  1.5 Manner of Delivery of Shares

                  At the Closing, the Company shall deliver to Purchaser an
irrevocable instruction letter to its transfer agent to issue to Purchaser a
stock certificate representing all of the Acquired Stock (the "Instruction
Letter").

                  1.6. Registration Rights

                  (a) The Company shall use its best efforts to register the
Acquired Stock as soon as practicable following the later to occur of: (i) the
Company becoming compliant with all SEC reporting requirements relating to late
or delinquent periodic reports and (ii) the emergence of HAL from bankruptcy. So
long as the Purchaser owns any of the Acquired Stock, in the event that the
Company files a registration statement under the Securities Act (other than a
Registration Statement on Form S-4 or S-8 (or any substitute form that may be
adopted by the SEC)), then the Company shall give prompt written notice of such
proposed filing to the Purchaser as soon as practicable (but in no event less
than fifteen (15) days before the anticipated filing date), and such notice
shall offer the Purchaser the opportunity to register such number of shares of
the Acquired Stock as the Purchaser may request (which request shall specify the
Acquired Stock intended to be disposed of by the Purchaser and the intended
method of distribution thereof). In addition, if such registration involves an
underwritten offering, the Company shall use its best efforts to cause the
managing underwriter or underwriters to permit the Acquired Stock requested to
be included in a Piggy-Back Registration to be included on the same terms and
conditions as any similar securities of the Company or any other security holder
included therein and to permit the sale or other disposition of such shares of
the Acquired Stock in accordance with the intended method of distribution
thereof. Notwithstanding the foregoing, the Company shall be under no obligation
to give any notice pursuant to this Section 1.6 or to include in any

                                       2


such registration any Acquired Stock if the shares of Acquired Stock are freely
saleable by the Purchaser pursuant to Rule 144(k) under the Securities Act.

                  (b) All registration expenses (including legal fees) in
connection with the registrations contemplated by this Section 1.6 shall be
borne by the Company, but all selling expenses of the Purchaser (including
broker fees, underwriting commissions and the cost of any special legal counsel
representing the Purchaser) shall be borne by the Purchaser.

                  (c) In the event the registration in which the Acquired Stock
is to be included is to be underwritten, the Company shall advise the Purchaser
as to the Maximum Includable Shares (as hereinafter defined), as soon as
practicable. If the total number of shares of Common Stock proposed to be
included in such registration statement is in excess of the Maximum Includable
Shares, the number of shares of Common Stock to be included within the coverage
of such registration statement shall be reduced to the Maximum Includable Shares
as follows:

                              no reduction shall be made in the number of shares
                  of Common Stock to be registered for the account of the
                  Company; and

                              the Purchaser's Acquired Stock and the shares of
                  any other selling shareholder or participant shall be reduced
                  to a number of shares of Common Stock determined by
                  multiplying (x) the number of shares of Common Stock the
                  Purchaser or such selling shareholder proposes to be included
                  in such registration statement by (y) the Maximum Includable
                  Shares (less the number of shares of Common Stock to be
                  registered for the account of the Company), and dividing the
                  resulting number by (z) the aggregate number of shares of
                  Common Stock proposed to be included in such registration
                  statement by such shareholder or participant and all other
                  shareholders and participants whose shares are being included
                  in the registration statement.

As used herein, "Maximum Includable Shares" shall mean the maximum number of
shares of Common Stock that a managing or principal underwriter, in its good
faith judgment, deems practicable to offer and sell at that time in a firm
commitment underwritten offering without materially adversely affecting the
marketability or price of the shares of Common Stock to be offered.


                                       3


                                    ARTICLE 2

                             CLOSING AND DELIVERIES

                  2.1 Deliveries at Closing

                  (a) Company Deliveries. At the Closing the Company shall
deliver or shall have previously delivered or otherwise made available to
Purchaser each of the following:

                      (i) An Officer's Certificate certifying as of the Closing
                  Date (A) the certificate of incorporation of the Company and
                  all amendments to date, and (B) the bylaws of the Company, as
                  amended to date;

                      (ii) the Instruction Letter; and

                      (iii) a certificate of the Secretary of State of the State
                  of Delaware that the Company is in good standing.

                  Purchaser may waive any deliveries specified in this Section
2.1 if it executes a writing so stating.

                  2.2 Purchaser's Deliveries

                  At the Closing, Purchaser shall deliver the Purchase Price
payable in accordance with Section 1.3 of this Agreement.

                                    ARTICLE 3

             REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

                  The Company represents and warrants to Purchaser that:

                  3.1 Organization and Corporate Power

                  The Company is a corporation duly organized, validly existing
and in good standing under the laws of Delaware. The Company has all requisite
corporate power to own its properties and to carry on its business as it is now
being conducted and is duly licensed or qualified to do business in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such license or qualification necessary.

                  3.2 Authority

                  The Company has all requisite corporate power and authority
(a) to execute and deliver this Agreement and the other Acquisition Documents to
which it is a party, and, (b) to perform its obligations hereunder (including,
without limitation, all right, power, capacity and authority to issue, sell,
transfer and convey the Acquired Stock as provided by this Agreement,

                                       4


subject to applicable federal and state securities law restrictions). This
Agreement constitutes a valid and binding obligation of the Company, enforceable
in accordance with its terms, except as enforceability may be limited by
bankruptcy laws, similar laws of debtor relief and general principles of equity.

                  3.3 No Violations

                  Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby by the Company, will
violate (i) any confidentiality agreement, (ii) any Applicable Law, or (iii) any
material provision of the charter or bylaws of the Company.

                  3.4 Consents

                  Except for the approval by the American Stock Exchange of the
Company's additional listing application relating to the Acquired Stock, no
permit, consent, approval or authorization of, or declaration to or filing with,
any Governmental Authority is required in connection with any of the execution,
delivery or performance of this Agreement by the Company or the consummation of
the Company of any other transaction contemplated hereby.

                  3.5 Valid Offering

                  (a) Upon issuance of the Acquired Stock pursuant to this
Agreement, the Acquired Stock will be duly and validly issued, fully paid and
non-assessable, and the Purchaser will receive good title thereto, free and
clear of all Encumbrances except (i) under the provisions of applicable federal
and foreign and state securities law and (ii) as a result of acts of the
Purchaser.

                  (b) The Company has not taken any action that would result in
the offering and sale of the Acquired Stock pursuant to this Agreement being
treated as a public offering rather than a valid private offering under
applicable law.

                  3.6. Brokerage

                  There are no claims for brokerage commissions, finders' fees
or similar compensation in connection with the transactions contemplated by this
Agreement based on any agreement made by or on behalf of the Company, except
that the Company has an agreement to pay a fee to Imperial Capital LLC for
facilitating the transactions contemplated by this Agreement. The Company is
solely responsible for this fee payment to Imperial Capital LLC and shall
indemnify the Purchaser against any successful claim for compensation in respect
thereof or for any other successful claim for similar compensation by any other
person.


                                       5


                                    ARTICLE 4

               REPRESENTATIONS AND WARRANTIES CONCERNING PURCHASER

                  Purchaser represents and warrants to the Company that:

                  4.1 Capacity; Authority

                  Purchaser is (i) an individual with full capacity, power and
authority to enter into this Agreement and perform its obligations hereunder or
(ii) an entity with full power and authority to enter into this Agreement and
perform its obligations hereunder.

                  4.2 Authorization

                  This Agreement constitutes a valid and binding obligation of
Purchaser, enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy laws, similar laws of debtor relief and general
principles of equity.

                  4.3 No Violation

                  Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby by the Purchaser, will
violate (i) any confidentiality agreement, or (ii) any Applicable Law.

                  4.4 Consents

                  Except for any consent described in Schedule 4.4, no permit,
consent, approval or authorization of, or declaration to or filing with, any
Governmental Authority is required in connection with any of the execution,
delivery or performance of this Agreement by the Purchaser or the consummation
of the Purchaser of any other transaction contemplated hereby.

                  4.5 Brokerage

                  There are no claims for brokerage commissions, finders' fees
or similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of
Purchaser.

                  4.6 Availability of Funds

                  Purchaser has sufficient funds available on hand to enable
Purchaser to consummate the transactions contemplated hereby and to permit
Purchaser to timely perform all of its obligations under this Agreement.

                                       6


                  4.7 Part 121 Certificate

                  Purchaser has not been denied a Part 121 certificate by the
Department of Transportation.

                  4.8 Knowledge of Appointment of Trustee for HAL

                  Purchaser acknowledges that the Company has not been involved
in the management of HAL since the Trustee was appointed, that the Trustee has,
to a significant extent, eliminated the Company's interaction with the employees
of HAL, and that the Trustee provides to the Company only limited information
relating to HAL's business, operations, assets, liabilities, financial condition
or results of operation which is not otherwise provided by the Trustee to the
public on http://www.hawaiianairlines.com.

                  4.9. Knowledge of Certain Conditions to Joint Plan and Other
Matters

                  Purchaser acknowledges that (i) HAL is litigating certain tax
issues with the Internal Revenue Service as part of the Bankruptcy Case and that
the successful resolution of such issues are a condition precedent to the
effectiveness of the Joint Plan; (ii) the Joint Plan is subject to HAL reaching
satisfactory resolution of new collective bargaining agreements with its labor
unions and (iii) a competing plan has been filed in the Bankruptcy Case (the
"Konop Plan"), and there can be no assurance of the outcome of any of such
matters or that the Joint Plan will be confirmed and implemented.

                  4.10 Knowledge and Experience

                  The Purchaser is a sophisticated investor with a past history
of investing in entities in bankruptcy or in entities with subsidiaries in
bankruptcy and has sufficient knowledge and experience in financial and business
matters to be capable of evaluating the merits, risks and suitability of an
unregistered, non-liquid investment such as an investment in the Company, and
has evaluated the merits, risks and suitability of such an investment. The
Purchaser has expertise in, and is not relying on the Company with respect to,
the corporate, Tax, legal, regulatory, bankruptcy and economic considerations
involved in its investment in the Company. The Purchaser understands that the
offer and sale of the Acquired Stock has not been approved or disapproved by the
SEC or any other Governmental Authority. The Purchaser is dealing with the
Company on a professional arms-length basis and neither the Company nor any of
its affiliates or representatives is acting as a fiduciary or advisor to the
Purchaser with respect to this Agreement or any of the transactions contemplated
hereby.

                  4.11. Accredited Investor; Securities Law Restrictions

                  Purchaser is an "accredited investor" (as defined in Rule
501(a)(5) under the Securities Act) and is acquiring the Acquired Stock
hereunder for its own account. Purchaser is purchasing the Acquired Stock for
investment purposes and not with a view to offer or sale thereof in connection
with any public distribution or in any other manner that would violate the
Securities Act or the securities or blue sky laws of any state or of any foreign
jurisdiction or require registration thereunder. Purchaser will not offer or
sell or otherwise dispose of any of the

                                       7


Acquired Stock so purchased in violation of the Securities Act or the Exchange
Act. Purchaser understands that the Acquired Stock is being offered and sold in
reliance upon specific exemptions from the registration requirements of federal
and state securities laws and that the Company is relying upon the truth and
accuracy of the representations and warranties of the Purchaser set forth herein
in order to determine the availability of such exemptions. The Purchaser
understands and agrees that the Acquired Stock has not been registered under the
Securities Act, or any foreign or state securities laws and that, accordingly,
will not be transferable except as permitted under various exemptions contained
in the Securities Act, foreign or state securities laws, or upon satisfaction of
the registration and prospectus delivery requirements of the Securities Act. The
Purchaser acknowledges and agrees that it must bear the economic risk of the
Acquired Stock it is acquiring hereunder for an indefinite period of time
because such stock has not been registered under the Securities Act and
therefore cannot be transferred unless subsequently registered or an exemption
from registration is available.

                  4.12 No other Representations or Warranties

                  No representations or warranties have been made to the
Purchaser by the Company or any director, officer, employee, agent or affiliate
of the Company other than the limited representations of the Company set forth
herein and the Purchaser understands, acknowledges and agrees that the Company
makes no other representations and warranties of any kind or nature, expressed
or implied, all of which are specifically disclaimed by the Company. The
decision of the Purchaser to purchase the securities being acquired by it
pursuant hereto is based on the information contained in this Agreement and the
Purchaser's own independent investigation of the Company. The Purchaser
acknowledges that it has had an opportunity to ask questions of the executive
officers of the Company with the full understanding that such executive officers
were appointed to their positions on June 14, 2004, and has received sufficient
information to evaluate its investment in the Company. The Purchaser has been,
and will continue to be, solely responsible for making its own independent
appraisal of an investigation into, and in connection with this Agreement and
the transactions contemplated hereby it has made such an independent appraisal
of an investigation into, the financial condition, creditworthiness, affairs,
status and nature of the Company and its related companies and it has not
relied, and will not hereafter rely, on the Company or any affiliate or
representative of the Company with respect to such matters or to update
Purchaser with respect to such matters.

                  4.13 No Action Taken to Invalidate Private Placement

                  The Purchaser has not taken any action that would result in
the offering of the Acquired Stock pursuant to this Agreement being treated as a
public offering rather than a valid private offering under applicable law.

                                       8


                                    ARTICLE 5

                                   DEFINITIONS

                  5.1 Definitions

                  For purposes hereof, the following terms when used herein
shall have the respective meanings set forth below:

                  "Acquisition Documents" means, collectively, this Agreement,
and all agreements, instruments, certificates and other documents executed and
delivered in connection herewith or contemplated hereby.

                  "Applicable Law" means any Law or other legally enforceable
obligation imposed by a Governmental Authority in the applicable jurisdiction

                  "Business Day" means any day that is not a Saturday, a Sunday
or other day on which banks are required or authorized by law to be closed in
the City of New York.

                  "Encumbrances" means all options, proxies, voting trusts,
voting agreements, judgments, pledges, charges, escrows, rights of first refusal
or first offer, mortgages, indentures, claims, transfer restrictions, liens,
equities, security interests and other encumbrances of every kind and nature
whatsoever, whether arising by agreement, operation of law or otherwise.

                  "Governmental Authority" means any nation or government, any
state, municipality, or other political subdivision thereof and any entity,
body, agency, commission, department, board, bureau or court, whether domestic,
foreign, or multinational, exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
executive official thereof.

                  "Law" means any statute, law, ordinance, regulation, decision
or rule of any Governmental Authority, whether foreign, federal, state,
municipal, local or otherwise.

                  "Officer's Certificate" means a certificate delivered by a
corporation's or limited liability the Company's president or its chief
financial officer, stating that the officer signing such certificate has made or
has caused to be made such investigations as are reasonably necessary in order
to permit him to verify the accuracy of the information set forth in such
certificate.

                  "Person" means an individual, a partnership, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a Governmental Authority or any department, agency or political
subdivision thereof.

                  "Representatives" shall mean any officer, director, member,
shareholder, principal, attorney, agent, employee, banker, accountant,
consultant or other representative.

                  "Securities Act" means the Securities Act of 1933, as amended.

                                       9


                  "SEC" means the Securities and Exchange Commission

                  "The Exchange Act" means Securities Exchange Act of 1934, as
amended.

                                    ARTICLE 6

                                  MISCELLANEOUS

                  6.1 Press Releases and Communications

                  Except as required by The Exchange Act or the rules of the
American Stock Exchange, no press release, public announcement or statement
related to this Agreement or the transactions contemplated herein, or any other
announcement or communication to the employees, customers or suppliers of the
Company or the Company, shall be issued or made by any party hereto without the
joint approval of Purchaser and the Company.

                  6.2 Expenses

                  Except as otherwise expressly provided herein, each party
shall pay all of its own expenses (including without limitation attorneys',
consultants and accountants' fees and expenses) incurred in connection with the
negotiation of this Agreement, the performance of their respective obligations
hereunder and the consummation of the transactions contemplated by this
Agreement (whether consummated or not).

                  6.3 Notices

                  All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when personally delivered,
delivered by Federal Express or similar overnight courier service. Notices,
demands and communications to Purchaser and the Company shall, unless another
address is specified in writing, be sent to the address indicated below:


Notices to Purchaser:                with a copy (which shall not constitute
                                     delivery of notice) to:

---------------------                -------------------------------------

                                     -------------------------------------

                                     -------------------------------------



Notices to the Company:              with a copy (which shall not constitute
                                     delivery of notice) to:


                                       10


                                      Swidler Berlin Shereff Friedman, LLP
Hawaiian Holdings, Inc.               The Chrysler Building
c/o Ranch Capital LLC                 405 Lexington Avenue
12730 High Bluff Drive, Suite 180     New York, New York 10174
San Diego, CA  92130                  Attn:  Charles I. Weissman, Esq.
                                      Tel: (212) 891-9268
Attn:    Lawrence Hershfield          Fax:  (212) 891-9598

Tel.:    (858) 523-0171
Fax:     (858) 523-1899

                  6.4 Assignment

                  This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that neither this Agreement nor any of the
rights, interests or obligations hereunder may be assigned by Purchaser or the
Company without the written consent of the other party, such consent not to be
unreasonably withheld.

                  6.5 Severability

                  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.

                  6.6 No Strict Construction

                  The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any Person.

                  6.7 Amendment and Waiver

                  Any provision of this Agreement or the Exhibits or Schedules
attached hereto may be amended or waived only in writing signed by Purchaser and
the Company. No waiver of any provision hereunder or any breach or default
thereof shall extend to or affect in any way any other provision or prior or
subsequent breach or default.

                                       11


                  6.8 Complete Agreement

                  This Agreement and the documents referred to herein contain
the complete agreement between the parties hereto and supersede any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related to the subject matter hereof in any way.

                  6.9 Counterparts

                  This Agreement may be executed in multiple counterparts, any
one of which need not contain the signatures of more than one party, but all
such counterparts taken together shall constitute one and the same instrument.

                  6.10 Governing Law

                  All matters relating to the interpretation, construction,
validity and enforcement of this Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than the State of Delaware.

                  6.11 Submission to Jurisdiction

                  All actions or proceedings arising in connection with this
Agreement may be tried and litigated in the state or federal courts located in
the State of Delaware. Each party hereby waives any right it may have to assert
the doctrine of forum non conveniens or similar doctrine or to object to venue
with respect to any proceeding brought in accordance with this paragraph, and
stipulates that the state and federal courts located in the State of Delaware
shall have in persona jurisdiction over each of them for the purpose of
litigating any such dispute, controversy, or proceeding. Each party hereby
authorizes and accepts service of process sufficient for personal jurisdiction
in any action against it as contemplated by this Section 6.11 by registered or
certified mail, return receipt requested, postage prepaid, to its address for
the giving of notices as set forth in Section 6.3 above. Nothing herein shall
affect the right of any party to serve process in any other manner permitted by
law.

                  6.12 Descriptive Headings; Interpretation

                  The descriptive headings of this Agreement are inserted for
convenience only and do not constitute a part hereof or define, limit or
otherwise affect the meaning of any of the terms or provisions hereof. The use
of the word "including" in this Agreement shall be by way of example rather than
by limitation and shall be deemed to include the phrase "including without
limitation."

                                       12


                  6.13 Construction of Certain Terms and Phrases

                  Unless the context of this Agreement otherwise requires, (i)
words of any gender include each other gender; (ii) unless the context requires
otherwise, words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms "hereof," "herein," "hereby" and
derivative or similar words refer to this entire Agreement; and (iv) the terms
"Article" or "Section" refer to the specified Article or Section of this
Agreement. Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless business days are specified.

                  6.14 No Third Party Beneficiaries

                  This Agreement shall not confer any rights or remedies upon
any Person other than the parties hereto and their respective heirs, personal
legal representatives, successors and permitted assigns, the Purchaser
Indemnified Parties and the Company Indemnified Parties.




                                       13



                  IN WITNESS WHEREOF, the parties hereto have executed this
Agreement on the day and year first above written.


                                           HAWAIIAN HOLDINGS, INC.


                                           By: ________________________________
                                               Name:
                                               Title:

                                           PURCHASER
                                           Name:

                                           By: ________________________________
                                               Name:
                                               Title:






                                       14



